                                                   THE HONORABLE BRIAN D. LYNCH
 1                                                 CHAPTER 13
                                                   HEARING DATE: December 18, 2019
 2
                                                   HEARING TIME: 1:30 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: December 11, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-43385-BDL
13    DON PAUL TESHERA and                        OBJECTION TO CONFIRMATION WITH
      AMY MICHELLE TESHERA,                       STRICT COMPLIANCE
14

15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on October 22, 2019. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is December 31, 2019.
22
     Scheduled unsecured claims total $97,328.00. Debtors propose to pay at least $26,467.80 to
23
     allowed nonpriority unsecured claims.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                  2122 Commerce Street
                                                  -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
                                              OBJECTION
 1
        ☐ Plan is not feasible:
 2

 3      ☐ Plan is not proposed in good faith or is forbidden by law:

 4      ☒ Plan fails to commit all excess disposable income for the applicable commitment period
          as required by 11 U.S.C. § 1325(b)(1)(B): Trustee requires evidence of how much
 5        debtor is actually required to pay per line 19 of form 122C2.

 6      ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
          1325(a)(4): Debtor must provide additional evidence of the value of both parcels of real
 7
          property.
 8
        ☒ Schedules or other documentation insufficient: Debtor must provide an address for
 9        noticing of the DSO recipient.

10      ☐ Other:

11          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

12   debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14

13   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
14
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
15
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
16
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
17

18          DATED this 1st day of December, 2019.

19

20                                                    /s/ Matthew J.P. Johnson
                                                      Matthew J.P. Johnson, WSBA# 40476 for
21
                                                      Michael G. Malaier, Chapter 13 Trustee
22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
